 In the Matter Of INDIANAPOLIS TIMES PUBLISHINGCOMPANYandTHEINDIANAPOLIS NEWSPAPER GUILDCase No. R-862CERTIFICATION OF REPRESENTATIVESNovember 2, 1938On September 27, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled case.'The Direction of Election directed that anelection by secret ballot be conducted under the direction and super-vision of the Regional Director for the Eleventh Region (Indianapo-lis, Indiana) within fifteen (15) days from the date of the Direction,among all employees of Indianapolis Times Publishing Company,Indianapolis, Indiana, herein called the Company, who were employedduring the pay-roll period next preceding June 27, 1938, excludingexecutives, confidential employees, the country sales manager, thestreet sales manager, station captains, independent contract haulers,editorial employees covered by the existing contract with the Indian-apolisNewspaper Guild, herein called the Guild, and employeescovered by the five separate agreements between the Company and thefollowing labor organizations : International Typographical Union,Indianapolis Typographical Union No. 1; International Stereotypersand Electrotypers Union, Indianapolis Stereotypers Union No. 38;International Printing Pressmen and Assistants Union of North Am-erica,Newspaper Printing Pressmen's Union No. 37; Mailers TradeDistrict Union, Indianapolis Mailers Union No. 10; and InternationalPhoto Engravers Union of North America, Indianapolis Photo En-gravers Union No. 2, and further excluding those employees whohave since quit or been discharged for cause, to determine whetheror not they desire to be represented by the Indianapolis NewspaperGuild, affiliated with the American Newspaper Guild and with theCommittee for Industrial Organization, for the purposes of collec-tive bargaining.Pursuant to the Direction, an election by secret ballot was con-ducted on October 12, 1938, by the said Regional Director.OnOctober 13, 1938, the said Regional Director, acting pursuant toArticle III, Section 9, of National Labor Relations Board Rules and18 N. L R. B. 1256.9 N. L. R. B., No. 57.638 DECISIONS AND ORDERS639Regulations-Series 1, as amended, issued, and on October 14, 1938,served upon the parties an Intermediate Report on the election.Noobjections or exceptions to the Intermediate Report have been filedby any of the parties.As to the balloting and its results, the Regional Director reported asfollows :Total Number of EmployeesEligible to.Vote_______________100TotalNumber of Votes Cast_______________________________99Total Number of Votes for the Indianapolis Newspaper Guild,affiliatedwith the American Newspaper Guild and with theCommittee for Industrial Organization____________________52Total Number of Votes Against the Indianapolis NewspaperGuild, affiliated with the American Newspaper Guild andwith the Committee for Industrial Organization -----------39Total Number of Blank Ballots_______________-----------------------------0Total Number of Void Ballots______________________________0Total Number of Challenged Ballots ------------ --------------3-By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, herein called the Act, and pursuant to ArticleIII, Sections 8 and 9, of National Labor Relations Board Rules andRegulations-Series 1, as amended,IT IS HEREBY CERTIFIED that the Indianapolis Newspaper Guild,affiliatedwith the American Newspaper Guild and with the Com-mittee for Industrial Organization, has been designated and selectedby a majority of the employees of Indianapolis Times PublishingCompany, Indianapolis, Indiana, excluding executives, confidentialemployees, the country sales manager, the streetsalesmanager, sta-tion captains, independent contract haulers, editorial employees cov-ered by the existing contract with the Indianapolis Newspaper Guild,and employees covered by the five separateagreementsbetween theCompany and the following labor organizations: International Typo-graphical Union, Indianapolis Typographical Union No. 1; Interna-tional Stereotypers and Electrotypers Union, Indianapolis Stereo-typers Union No. 38; International Printing Pressmen and AssistantsUnion of North America, Newspaper Printing Pressmen's Union No.37;Mailers Trade District Union, IndianapolisMailersUnion No.10; and International Photo Engravers Union of North America,Indianapolis Photo Engravers Union No. 2, as their representativefor the purposes of collective bargaining, and that pursuant to Section9 (a) of the Act, the Indianapolis Newspaper Guild, affiliated withthe American Newspaper Guild and with the Committee for Indus-trialOrganization, is the exclusive representative of all such em-ployees for the purposes of collective bargaining in respect to ratesof pay, wages, hours of employment, and other conditions ofemployment.